DETAILED ACTION/EXAMINER’S COMMENTS
This action is responsive to the application No. 17/106,787 filed on November 30, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Group I invention in the reply filed on 08/15/2022 is acknowledged.  The Applicants indicated that claims 1-16 read on the elected invention.
This application is in condition for allowance except for the presence of claims 17-20 directed to an invention non-elected without traverse.  Accordingly, claims 17-20 have been cancelled.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 1 the prior art of record Song (US 2019/0268000), Do (US 2018/0365368), Oh (US 2017/0338229), Song (US 2017/0062475), and Azmat (US 2015/0102413) do not disclose an integrated circuit comprising: “a first wire extending in the first direction, overlapping the first cell isolation layer, and connected to the output pin of the first cell and the input pin of the second cell, wherein the output pin of the first cell, the input pin of the second cell, and the first wire are formed in a first conductive layer as a first pattern extending in the first direction”.
Regarding claim 12, the prior art of record does not disclose that “the output pin of the first cell and an input pin of the third cell, or the input pin of the first cell and an output pin of the third cell are formed in a first conductive layer as a first pattern extending in the first direction, wherein the output pin of the second cell and an input pin of the fourth cell, or the input pin of the second cell and an output pin if the fourth cell are formed in the first conductive layer4PRELIMINARY AMENDMENTAttorney Docket No.: Q258719Appln. No.: Not Yet Assigned as a second pattern extending in the first directionl”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814